EXHIBIT 99.906CERT EXHIBIT 12(b) SECTION 906 CERTIFICATIONS Section 906 Certification Christian Pittard, Chief Executive Officer, and Megan Kennedy, Chief Financial Officer, of The Chile Fund, Inc., a Maryland corporation (the “Registrant”), each certify that: 1. The Registrant’s periodic report on Form N-CSR for the period ended June 30, 2009 (the “Form N-CSR”) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended, as applicable; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICERCHIEF FINANCIAL OFFICER The Chile Fund, Inc.The Chile Fund, Inc. /s/ Christian Pittard/s/ Megan Kennedy Christian Pittard
